--------------------------------------------------------------------------------

EXHIBIT 10.7
 
TEGAL CORPORATION
 
RESTRICTED STOCK UNIT AWARD GRANT NOTICE
 
Tegal Corporation, a Delaware corporation (the “Company”), hereby grants to the
holder listed below (“Participant”), an award of restricted stock units
(“Restricted Stock Units” or “RSUs”) with respect to the number of shares of the
Company’s common stock, par value $0.01 per share, set forth below (the
“Shares”).  This award for Restricted Stock Units (this “RSU Award”) is subject
to all of the terms and conditions as set forth herein and in the Restricted
Stock Unit Award Agreement attached hereto as Exhibit A (the “Restricted Stock
Unit Agreement”).
 
Participant:
James M. Karis
   
Grant Date:
July 12, 2012
   
Vesting Commencement Date:
July 12, 2012
   
Total Number of RSUs Subject to Award:
239,417 shares
   
Vesting Schedule:
23,921 RSUs shall vest on the Vesting Commencement Date.  17,970 RSUs shall vest
on each of the 9-month anniversary and the 12-month anniversary of the Vesting
Commencement Date, subject to Participant’s continued status as a service
provider as an Employee, Director or Consultant on each applicable vesting
date.  Thereafter, 14,963 RSUs shall vest each quarter, such that all of the
RSUs shall be vested on the 4-year anniversary of the Vesting Commencement Date,
subject to Participant’s continued status as a service provider as an Employee,
Director or Consultant on each applicable vesting date.  Notwithstanding the
foregoing, if the Participant’s employment with the Company is terminated by the
Company other than for Cause or by the Participant for Good Reason on or after
the second anniversary of the Vesting Commencement Date, 29,926 additional RSUs
shall immediately vest.  Furthermore, if the Participant’s employment with the
Company is terminated by the Company other than for Cause or by the Participant
for Good Reason within 3 months before or 12 months after a Change of Control,
all of the Participant’s then unvested RSUs shall immediately vest.
   
Distribution Schedule:
The RSUs shall be distributable in accordance with Section 2.1(c) of the
Restricted Stock Unit Agreement.



By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Restricted Stock Unit Agreement and
this Grant Notice.  The Participant has reviewed the Restricted Stock Unit
Agreement and this Grant Notice in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Grant Notice and fully
understands all provisions of this Grant Notice and the Restricted Stock Unit
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under this Grant Notice or the Restricted Stock Unit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
TEGAL CORPORATION
 
 
PARTICIPANT
 
By:
/s/Christine Hergenrother 
 
/s/James Karis                                                       
 
Print Name:
   
Print Name:
James M. Karis
 
Title:
         

 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
 
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
Tegal Corporation, a Delaware corporation (the “Company”), has granted to
Participant the right to receive the number of Restricted Stock Units with
respect to the number of shares of the Company’s common stock, par value $0.01
per share (the “Stock”), indicated in the Grant Notice.
 
ARTICLE I.
 
GENERAL
 
1.1           Definitions.  All capitalized terms used in this Agreement without
definition shall have the meanings ascribed in the Grant Notice.
 
(a)         “Administrator” shall mean the Board or the Committee responsible
for conducting the general administration of the RSU Award.
 
(b)         “Board” shall mean the Board of Directors of the Company.
 
(c)         “Cause” shall have the meaning set forth in the Employment
Agreement.
 
(d)         “Change of Control” shall have the meaning set forth in the
Employment Agreement.
 
(e)         “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(f)         “Committee” shall mean the committee of the board described in
Section 3.12.
 
(g)         “Consultant” shall mean any consultant or adviser if: (a) the
consultant or adviser renders bona fide services to the Company or any
Subsidiary; (b) the services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and (c) the consultant or adviser is a natural person.
 
(h)         “Director” shall mean a member of the Board, or as applicable, a
member of the board of directors of a Subsidiary.
 
(i)         “Employee” shall mean any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or any Subsidiary.
 
(j)         “Employment Agreement” shall mean the Employment Agreement, dated as
of June 29, 2012, by and between the Participant and the Company.
 
(k)         “Equity Restructuring” shall mean a nonreciprocal transaction
between the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the shares of Stock (or other securities of the Company)
or the share price of Stock (or other securities) and causes a change in the per
share value of the Stock underlying the RSUs.
 
(l)         “Exchange Act” shall mean Securities Exchange Act of 1934, as
amended.
 
 
A-1

--------------------------------------------------------------------------------

 
 
(m)         “Fair Market Value” shall mean as of any given date, (a) if Stock is
traded on any established stock exchange, the closing price of a share of Stock
as reported in the Wall Street Journal (or such other source as the Company may
deem reliable for such purposes) for such date, or if no sale occurred on such
date, the first trading date immediately prior to such date during which a sale
occurred; or (b) if Stock is not publicly traded, the fair market value
established by the Administrator acting in good faith.
 
(n)         “Good Reason” shall have the meaning set forth in the Employment
Agreement.
 
(o)         “Termination of Consultancy” shall mean the time when the engagement
of the Participant as a Consultant to the Company or a Subsidiary is terminated
for any reason, with or without cause, including, but not by way of limitation,
by resignation, discharge, death or retirement, but excluding:  (a) terminations
where there is a simultaneous employment or continuing employment of the
Participant by the Company or any Subsidiary, and (b) terminations where there
is a simultaneous re-establishment of a consulting relationship or continuing
consulting relationship between the Participant and the Company or any
Subsidiary.  The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Consultancy,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Consultancy.
 
(p)         “Termination of Directorship” shall mean the time when the
Participant ceases to be a Director for any reason, including, but not by way of
limitation, a termination by resignation, failure to be elected, death or
retirement.  The Board, in its sole and absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Directorship.
 
(q)         “Termination of Employment” shall mean the time when the
employee-employer relationship between the Participant and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding:  (a) terminations where there is a
simultaneous reemployment or continuing employment of the Participant by the
Company or any Subsidiary, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between the Participant and the Company or any Subsidiary.  The Administrator,
in its absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Employment, including, but not by way of
limitation, the question of whether a particular leave of absence constitutes a
Termination of Employment.
 
(r)         “Termination of Services” shall mean the last to occur of a
Participant’s Termination of Consultancy, Termination of Directorship or
Termination of Employment, as applicable.  A Participant shall not be deemed to
have a Termination of Services merely because of a change in the capacity in
which the Participant renders service to the Company or any Subsidiary (i.e., a
Participant who is an Employee becomes a Consultant) or a change in the entity
for which the Participant renders such service (i.e., an Employee of the Company
becomes an Employee of a Subsidiary), unless following such change in capacity
or service the Participant is no longer serving as an Employee, Director or
Consultant of the Company or any Subsidiary.
 
(s)         “Securities Act” shall mean Securities Act of 1933, as amended.
 
(t)         “Subsidiary” shall mean any “subsidiary corporation” as defined in
Section 424(f) of the Code and any applicable regulations promulgated thereunder
or any other entity of which a majority of the outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Company.
 
 
A-2

--------------------------------------------------------------------------------

 
 
ARTICLE II.
 
AWARD OF RESTRICTED STOCK UNITS
 
2.1           Award of Restricted Stock Units.
 
(a)           Award.  As an inducement to accept the Company’s offer of
employment, effective as of the Grant Date set forth in the Grant Notice, the
Company hereby grants to Participant the right to receive the number of RSUs set
forth in the Grant Notice, subject to all of the terms and conditions set forth
in this Agreement and the Grant Notice (the “RSU Award”).  Each RSU represents
the right to receive one Share.  Prior to actual issuance of any Shares, the
RSUs and the RSU Award represent an unsecured obligation of the Company, payable
only from the general assets of the Company.
 
(b)           Vesting.  The RSUs subject to the RSU Award shall vest in
accordance with the Vesting Schedule set forth in the Grant Notice.  Unless and
until the RSUs have vested in accordance with the vesting schedule set forth in
the Grant Notice, Participant will have no right to any distribution with
respect to such RSUs.  Except as otherwise provided in the vesting schedule set
forth in the Grant Notice, in the event of Participant’s Termination of Services
prior to the vesting of all of the RSUs, any unvested RSUs will terminate
automatically without any further action by the Company and be forfeited without
further notice and at no cost to the Company.
 
(c)           Distribution of Stock.
 
(i)           Stock shall be distributed to Participant (or in the event of
Participant’s death, to his estate) with respect to Participant’s vested
Restricted Stock Units granted to Participant pursuant to this Agreement,
subject to the terms and provisions of this Agreement, commencing following the
earliest to occur of the following events (each, a “Distribution Event”):
 
(1)           Participant’s “separation from service” within the meaning of
Section 409A(2)(A)(i) of the Code and the Treasury  Regulations thereunder;
provided, however, that if Participant is a “specified employee” at the time of
Participant’s “separation from service,” the “Distribution Event” for purposes
of this Section 2.3(c)(i) shall be the date that is six months after
Participant’s “separation from service” (or, if earlier, the date of
Participant’s death).  For purposes of this Section 2.3(c)(i), Participant shall
be a “specified employee” if Participant is a key employee (as defined in
Section 416(i) of the Code without regard to paragraph (5) thereof) of the
Company and any stock of the Company is publicly-traded on an established
securities market or otherwise, as determined under Section 409A(a)(2)(B)(i) of
the Code and the Treasury Regulations thereunder;
 
(2)           The date Participant becomes “disabled” within the meaning of
Section 409A(2)(C) of the Code and the Treasury  Regulations thereunder;
 
(3)           Participant’s death;
 
(4)           The date immediately prior to a Change of Control, so long as such
transaction constitutes a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company within the meaning of Section 409A(2)(A)(v) of the Code and the
Treasury  Regulations thereunder; or
 
(5)           [Specify fixed date, if any].
 
 
A-3

--------------------------------------------------------------------------------

 
 
(ii)           Subject to Sections 2.1(c)(i) and 2.2, following a Distribution
Event, the Stock issuable with respect to Participant’s vested Restricted Stock
Units shall be distributed to him in a lump sum within ten (10) days.
 
(iii)          All distributions shall be made by the Company in the form of
whole shares of Common Stock.
 
(iv)          Notwithstanding the foregoing, shares of Common Stock shall be
issuable pursuant to a Restricted Stock Unit at such times and upon such events
as are specified in this Agreement only to the extent issuance under such terms
will not cause the Restricted Stock Units or the shares of Common Stock issuable
pursuant to the Restricted Stock Units to be includible in the gross income of
Participant under Section 409A of the Code prior to such times or the occurrence
of such events, as permitted by the Code and the regulations and other guidance
thereunder.
 
(d)           General. Stock issued under the RSU Award shall be issued to
Participant or Participant’s beneficiaries, as the case may be, at the sole
discretion of the Administrator, in either (A) uncertificated form, with the
Shares recorded in the name of Participant in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer imposed pursuant to this Agreement or (B) certificate form.
 
2.2           Unforeseeable
Emergency.                                                      
 
(a)           If Participant experiences an Unforeseeable Emergency (as defined
below), Participant may petition the Administrator for the right to receive a
partial or full distribution of the shares of Common Stock distributable with
respect to his vested Restricted Stock Units under this Agreement.  If, in the
sole discretion of the Administrator, Participant’s petition is approved, the
Unforeseeable Emergency shall be deemed a “Distribution Event” with respect to
the number of shares of Common Stock distributable with respect to Participant’s
vested Restricted Stock Units as are approved for distribution by the
Administrator.  Participant shall then be entitled to receive such Stock
pursuant to Section 2.1(c)(ii).
 
(b)           For purposes of this Section 2.2, an “Unforeseeable Emergency”
shall mean a severe financial hardship to Participant resulting from an illness
or accident of Participant, Participant’s spouse, or a dependent (as defined in
Section 152(a) of the Code) of Participant, loss of Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of Participant.  The Fair
Market Value of the Stock distributed to Participant with respect to the
Unforeseeable Emergency may not exceed the amounts necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of
Participant’s assets (to the extent liquidation of such assets would not itself
cause severe financial hardship), as determined under the Treasury Regulations
under Section 409A(a)(2)(B)(ii) of the Code.
 
2.3           Changes to Form or Time of Distribution.  Except as provided in
Section 2.2, neither the time nor form of distribution of Stock with respect to
the Restricted Stock Units under this Restricted Stock Unit Agreement may be
changed, except as may be permitted by the Administrator in accordance with
Section 3.9 and Section 409A of the Code and the Treasury Regulations
thereunder.
 
2.4           Tax Withholding; Conditions to Issuance of
Certificates.  Notwithstanding any other provision of this Agreement (including,
without limitation, Section 2.1(b) hereof):
 
(a)           No new certificate shall be delivered to Participant or his legal
representative unless and until Participant or his legal representative shall
have paid to the Company the full amount of all federal and state withholding or
other taxes applicable to the taxable income of Participant resulting from the
vesting of the RSUs or the distribution of Shares issuable thereunder, or other
taxable event related to the Restricted Stock Units.  The Administrator may
permit Participant to satisfy the tax withholding obligations as determined in
the sole discretion of the Administrator.
 
 
A-4

--------------------------------------------------------------------------------

 


 
(b)           The Company shall not be required to issue or deliver any
certificate or certificates for any Shares prior to the fulfillment of all of
the following conditions:  (A) the admission of the Shares to listing on all
stock exchanges on which such Shares are then listed, (B) the completion of any
registration or other qualification of the Shares under any state or federal law
or under rulings or regulations of the U.S. Securities and Exchange Commission
or other governmental regulatory body, which the Administrator shall, in its
sole and absolute discretion, deem necessary and advisable, (C) the obtaining of
any approval or other clearance from any state or federal governmental agency
that the Administrator shall, in its absolute discretion, determine to be
necessary or advisable and (D) the lapse of any such reasonable period of time
following the date the RSUs vest as the Administrator may from time to time
establish for reasons of administrative convenience.
 
ARTICLE III.
 
OTHER PROVISIONS
 
3.1           RSU Award and Interests Not Transferable.  This RSU Award and the
rights and privileges conferred hereby, including the RSUs awarded hereunder,
shall not be liable for the debts, contracts or engagements of Participant or
his successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.
 
3.2           Rights as Shareholder.  Neither the Participant nor any person
claiming under or through the Participant shall have any of the rights or
privileges of a shareholder of the Company in respect of any Shares issuable
hereunder unless and until certificates representing such Shares (which may be
in uncertificated form) will have been issued and recorded on the books and
records of the Company or its transfer agents or registrars, and delivered to
the Participant (including through electronic delivery to a brokerage
account).   After such issuance, recordation and delivery, the Participant shall
have all the rights of a shareholder of the Company, including with respect to
the right to vote the Shares and the right to receive any cash or share
dividends or other distributions paid to or made with respect to the Shares;
provided, however, that at the discretion of the Company, and prior to the
delivery of Shares, Participant may be required to execute a shareholders
agreement in such form as shall be determined by the Company.
 
3.3           Not a Contract of Employment or other Service
Relationship.  Nothing in this Agreement shall confer upon Participant any right
to continue to serve as an Employee, Director, Consultant or other service
provider of the Company or any of its affiliates.
 
3.4           Governing Law.   The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
 
3.5           Conformity to Securities Laws.  Participant acknowledges that this
Agreement is intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act, and any and all regulations and rules
promulgated thereunder by the U.S. Securities and Exchange Commission,
including, without limitation, Rule 16b-3 under the Exchange
Act.  Notwithstanding anything herein to the contrary, this Agreement shall be
administered, and the RSUs are granted, only in such a manner as to conform to
such laws, rules and regulations.  To the extent permitted by applicable law and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
 
 
A-5

--------------------------------------------------------------------------------

 
 
3.6           Amendment, Suspension and Termination.  This Agreement may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Administrator or the Board of Directors,
provided, that, except as may otherwise be provided by this Agreement, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the Award in any material way without the prior written consent
of Participant.
 
3.7           Notices.  Notices required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to Participant to his address shown in the Company records,
and to the Company at its principal executive office.
 
3.8           Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon Participant and his heirs, executors, administrators, successors and
assigns.
 
3.9           Section 409A.  Notwithstanding any other provision of this
Agreement or the Grant Notice, this Agreement and the Grant Notice shall be
interpreted in accordance with, and incorporate the terms and conditions
required by, Section 409A of the Code (together with any Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date hereof, “Section 409A”).  The Administrator may, in its discretion, adopt
such amendments to this Agreement or the Grant Notice or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Administrator determines are
necessary or appropriate to comply with the requirements of Section 409A.
 
3.10         Inducement Grant.  The RSUs are intended to qualify as an
“inducement grant” under the rules of the Nasdaq Stock Market.  Notwithstanding
any other provision of this Agreement or the Grant Notice, this Agreement and
the Grant Notice shall be interpreted in accordance with, and incorporate the
terms and conditions required by, such Nasdaq Stock Market rules.  The
Administrator may, in its discretion, adopt such amendments to this Agreement or
the Grant Notice or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate to comply with such
Nasdaq Stock Market rules.
 
3.11         Change in Capital Structure.
 
(a)  In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of Stock or the share price of the Stock other than an Equity
Restructuring, the Administrator shall make such equitable adjustments, if any,
as the Administrator in its discretion may deem appropriate to reflect such
change with respect to the terms and conditions of the RSU Award, including,
without limitation, the number of Shares.
 
(b)  In the event of any transaction or event described in Section 3.11 or any
unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations or accounting
principles, the Administrator, in its sole and absolute discretion, and on such
terms and conditions as it deems appropriate, is hereby authorized to take any
one or more of the following actions whenever the Administrator determines that
such action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the RSU
Award, to facilitate such transactions or events or to give effect to such
changes in laws, regulations or principles:
 
 
A-6

--------------------------------------------------------------------------------

 
 
(i)  to provide for either (A) termination of the RSU Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the realization of the Participant’s rights or (B) the replacement of the RSU
Award with other rights or property selected by the Administrator in its sole
discretion;
 
(ii)  to provide that the RSU Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
 
(iii)  to make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to the RSU Award and/or in the terms and
conditions of (including the grant or exercise price) the RSU Award;
 
(iv)  to provide that the RSU Award shall be exercisable or payable or fully
vested with respect to all shares covered thereby, notwithstanding anything to
the contrary in this Agreement; and
 
(v)  to provide that the RSU Award cannot vest, be exercised or become payable
after such event.
 
(c)   In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 3.11(a) and (b), the number
and type of securities subject to the RSU will be equitably adjusted.  The
adjustments provided under this Section 3.11(c) shall be nondiscretionary and
shall be final and binding on the Participant and the Company.
 
(d)           Except as expressly provided in this Section 3.11, the Participant
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation.  Except as expressly
provided in this Section 3.11 or pursuant to action of the Administrator, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of Stock
subject to the RSU Award.
 
3.12         Administration.
 
(a)  Unless and until the Board delegates administration of the RSU Award to a
Committee as set forth below, the RSU Award shall be administered by the full
Board, and for such purposes the term “Committee” as used in this Agreement
shall be deemed to refer to the Board.  The Board, at its discretion, may
delegate administration of the RSU Award to a Committee consisting of two or
more members of the Board (other than the Participant).  In its sole discretion,
the Board may at any time and from time to time rescind such delegation and/or
exercise any and all rights and duties of the Committee under the RSU
Award.  Unless otherwise established by the Board or in any charter of the
Committee, a majority of the Committee shall constitute a quorum and the acts of
a majority of the members present at any meeting at which a quorum is present,
and acts approved in writing by a majority of the Committee in lieu of a
meeting, shall be deemed the acts of the Committee.  Each member of the
Committee is entitled to, in good faith, rely or act upon any report or other
information furnished to that member by any officer or other employee of the
Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the RSU Award.
 
 
A-7

--------------------------------------------------------------------------------

 
 
(b)  The Administrator shall have the power to interpret this Agreement and to
adopt such rules for the administration, interpretation and application of this
Agreement as are consistent herewith and to interpret, amend or revoke any such
rules.  All actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon Participant, the
Company and all other interested persons.  No member of the Committee or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to this Agreement or the RSU Award.  To the
extent allowable pursuant to applicable law, each member of the Committee or of
the Board shall be indemnified and held harmless by the Company from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
such member in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action or failure to act pursuant to the RSU Award and
against and from any and all amounts paid by him or her in satisfaction of
judgment in such action, suit, or proceeding against him or her; provided he or
she gives the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf.  The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled pursuant
to the Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
 
3.13         Entire Agreement.  The Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof.
 
 
A-8

--------------------------------------------------------------------------------

 